Name: Decision No 1/96 of the EC-Turkey Association Council of 2 September 1996 repealing Decision 5/72 relating to methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: European construction;  international trade;  cooperation policy;  executive power and public service;  Europe;  tariff policy
 Date Published: 1996-09-12

 Avis juridique important|21996D0912(01)Decision No 1/96 of the EC-Turkey Association Council of 2 September 1996 repealing Decision 5/72 relating to methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 231 , 12/09/1996 P. 0022 - 0022DECISION No 1/96 OF THE EC-TURKEY ASSOCIATION COUNCIL of 2 September 1996 repealing Decision 5/72 relating to methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (96/541/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to the agreement establishing an association between the European Economic Community and Turkey, hereinafter referred to as the 'Ankara Agreement`, and in particular Article 22 thereof and Article 4 of the Additional Protocol thereto,Whereas, by application of Article 3 of Decision 1/95 of the Association Council on implementing the final phase of the Customs Union (1), the Customs Cooperation Committee has determined the methods of administrative cooperation necessary for the free movement of goods;Whereas Decision 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (2) is rendered nugatory by the decision of the Customs Cooperation Committee; whereas it should therefore be repealed,HAS DECIDED AS FOLLOWS:Article 1 Decision 5/72 is hereby repealed.Article 2 This Decision shall enter into force on 1 July 1996.Done at Brussels, 2 September 1996.For the Association CouncilThe PresidentT. CILLER(1) OJ No L 35, 13. 2. 1996, p. 1.(2) OJ No L 59, 5. 3. 1973, p. 73. Decision as last amended by Decision 4/95 (OJ No L 35, 13. 2. 1996, p. 48).